223 Ga. 811 (1967)
158 S.E.2d 762
MUTUAL FEDERAL SAVINGS & LOAN ASSOCIATION OF ATLANTA
v.
JOHNSON et al., Trustees.
24380.
Supreme Court of Georgia.
Argued November 15, 1967.
Decided November 22, 1967.
*812 E. E. Moore, Jr., for appellant.
Marjorie King, D. Jane Marshall, for appellees.
NICHOLS, Justice.
A motion to dismiss the appeal in this case was filed upon the ground that the record was not transmitted to this court within the time required by Section 12 (a) of the Appellate Practice Act of 1965 as amended (Ga. L. 1965, p. 18; Ga. L. 1965, p. 240; Ga. L. 1966, pp. 493, 497; Code Ann. § 6-808). Under the requirements of this section the record is to be transmitted to this court within 20 days of the filing of the notice of appeal when there is no transcript filed in the case. Here the clerk's certificate shows that the record was not transmitted within the time provided by law because of the failure of the appellant to pay the costs or file an affidavit of its inability to do so. Held:
Under the decisions in George v. American Credit Control, Inc., 222 Ga. 512 (150 SE2d 683); and Vezzani v. Vezzani, 222 Ga. 853 (153 SE2d 161), the motion to dismiss the appeal must be sustained as meritorious.
Appeal dismissed. All the Justices concur.